DETAILED ACTION
This office action is responsive to the response filed 6/4/2021.  As directed, no claims have been added, amended, or canceled.  Thus claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, and 16-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarestad et al. (2014/0144450).
Regarding claims 1, Aarestad discloses a therapy device configured for the administration of negative pressure upon an external body surface of a human overlying the upper airway (abstract lines 1-8) , the therapy device comprising: a vessel (fig. 12; apparatus and connecting 
Regarding claim 2, Aarestad discloses  that the first surface (proximal) of the cushion element and the second surface (distal) of the cushion element are formed as separate surfaces that are affixed to one another to form a peripheral joining surface (as shown proximal and distal surfaces are joined together), wherein the peripheral joining surface is configured to not contact the individual when the therapy device is mated to the individual and a therapeutic level of negative pressure is applied within the vessel (as shown in fig. 18, the domes distal end connection to the flange does not contact the user).
Regarding claim 4, Aarestad discloses the fluidly sealed chamber comprises air sealed within the chamber ([0016] lines 1-15).
Regarding claim 5, Aarestad discloses the fluidly sealed chamber comprises a gel sealed within the chamber ([0016] lines 1-15).
Regarding claim 6, Aarestad discloses the fluidly sealed chamber comprises particulate material sealed within the chamber ([0016] lines 1-15).

Regarding claim 8, Aarestad discloses that the contact area comprises a gel material applied thereto ([0044] last 5 lines).
Regarding claim 9, Aarestad discloses the gel material applied to the contact area forms a tacky surface ([0044] lines 1-5).
Regarding claim 16, Aarestad discloses the cushion element is configured to provide an approximately constant contact pressure across the entire contact area between the individual and the vessel when the therapy device is mated to the individual and a therapeutic level of negative pressure is applied within the vessel ([0050] last 10 lines discloses providing uniform contact pressure under the flange when in use).
Regarding claims17 and 18, Aarestad discloses the perpendicular width of the contact area is varied along the peripheral axis of the contact area ([0050] lines 1-15) such that, when the therapy device is mated to the individual and a therapeutic level of negative pressure is applied within the vessel, the approximate contact pressure applied to the skin surface within the fluidly sealed chamber is 1.1 to 1.3 times ([0050] lines 1-10, [0051] lines 1-5 disclose a small addition of stress at the edge of the flange in addition to the negative pressure force, and [0106] lines 1-8 disclose a 20% increase). Thus the contact pressure is generally close to 1.1 (i.e. 1 time) to 1.2 times).
Regarding claim 19, Aarestad discloses mating the therapy device to the individual (fig. 18), such that the cushion approximately conforms to a contact area defined by approximately the gonion on one side of the mandibular body, across the mental protuberance, and to the opposite gonion of the mandibular body, and from approximately the gonion on one side of the 
Regarding claims 20-23, Aarestad discloses wherein the negative pressure therapy is able to be used for treatment of sleep apnea, snoring, upper airway collapse, and  airway obstruction ([0005] lines 1-5 and last 5 lines disclose maintaining or enhancing patency of the upper respiratory passages and treating sleep apnea thereby also treating snoring, collapse, and obstructions since the patency is maintained).
Regarding claim 24, Aarestad discloses a therapy device configured for the administration of negative pressure upon the external surface of a human overlying the upper airway (abstract lines 1-8) , the therapy device comprising: a vessel (fig. 12; apparatus and connecting tube) configured to define a chamber at an external location approximately at the internal soft tissue of the individual corresponding to the anterior triangle of the neck (abstract lines 5-6, [0039] lines 1-5); a cushion element (i.e. combination of  flange and fluid filled enclosure as cushion element) defining a contact area between the individual and the vessel ([0043] lines 1-10, [0016] lines 1-10), the cushion element comprising a first surface (proximal) thereof configured to make contact with the skin of the individual when the therapy device is mated to the individual ([0044] lines 1-10), and a second surface (distal flange) thereof that is distal from the first surface relative to the contact area and that, together with the first surface, forms a fluidly sealed chamber ([0039] lines 1-10); an adhesive layer positioned on the exterior of the first surface to make contact with the individual ([0044]] lines 1-5, [0058] lines 1-20); a .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Skipper (9,132,255).
Regarding claim 3, Aarestad discloses proximal and distal surfaces connected but does not specifically disclose they are affixed to one another by RF welding.  However, Skipper discloses affixing the layers with FR Welding (col. 37 lines 5-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection of Aarestad with FR welding as taught by Skipper to provide the advantage of effective and cost efficient sealing.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Aarestad (2010/0275910) hereinafter Aarestad ’96.

Regarding claim 11, the modified Aarestad discloses the flexible thermoplastic material is a thermoplastic polyurethane (col. 5 lines 10-12, col. 6 lines 1-2 of Aarestad ’96).

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aarestad in view of Blazar et al. (9,314,118).
Regarding claim 12, Aarestad discloses foam but does not specifically, wherein the non-flowing material comprises an open-celled foam.  However, Blazar discloses an open cell foam (col. 2 lines 30-40).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the foam of Aarestad to be open cell as taught by Blazar to provide the advantage of compressibility for enhanced conformity.
Regarding claims 13-15, the modified Aarestad discloses the open cell foam has an indentation force deflection (IFD) of approximately 18-22 (col. 2 lines 30-40 of Blazar).



Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 last paragraph through page 9 1st paragraph that the vent layer of Aarestad is not within a fluidly sealed chamber.  Examiner respectfully disagrees.   As shown in fig. 14, a fluidly sealed chamber which includes the space between the flange and the user’s skin ([0039] lines 1-10).  As shown, the vent layer is within the chamber which is sealed by a lip seal (see fig. 14; “seal”, and [0057] lines 1-20, [0063] last 5 lines).  Thus, Aarestad teaches this limitation as claimed.
Applicant argues on page 9 3rd through 5th paragraph that Aarestad does not teach the ribbon layer in a sealed chamber.  Examiner respectfully disagrees as Aarestad teaches a ribbon layer (i.e. “polyurethane film”; fig. 11) positioned within the fluid sealed chamber (as shown the polyurethane is positioned in the chamber which extends between the user and the appliance inclusive of the flange) and on a surface of the non-flowing material (as shown in fig. 11, the ribbon layer lies on a distal surface of the non-flowing material) and lies within the chamber (fluid filled enclosure; [0016] lines 1-15).  Thus, Aarestad teaches this limitation as claimed.
Applicant argues on page 10 1st paragraph that the polyurethane is not configured to displace the load.  Examiner respectfully disagrees.  [0041] lines 1-14 and [0051] lines 1-10 disclose providing support and displacing the load by reducing peak stress. The peak stress is reduced due to the flange design including shape, size, and flexibility of the materials under the flange which includes the polyurethane).  Thus, Aarestad teaches this limitation as claimed.
Applicant argues on page 10 2nd full paragraph that Blaazar is not in the same field of endeavor.  Examiner respectfully disagrees.  Blazar is directed to cushion materials applied for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LaToya M Louis/Primary Examiner, Art Unit 3785